Title: To Thomas Jefferson from Albert Gallatin, 10 February 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  [10 Feb. 1804]
               
               Israel Ludlow the Regr. Land office is dead
               The applicants are
               —Kilgore who has for 18 months done the duties of the office with great correctness.
               —Symmes, the judge’s son, recommended by Smith & Morrow.
               As the office is kept shut, & the sales & paymts. stopt, an early appointmt. is necessary
               
                  A.G.
               
            